Citation Nr: 0318373	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-20 990A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision from the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran has no current disability due to malaria.


CONCLUSION OF LAW

The veteran has no disability resulting from malaria incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claim decided herein was most recently considered by the 
RO.  The record reflects that in a statement of the case and 
in a supplement thereto, the veteran has been advised of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determination.  
In a letter dated in May 1999, the veteran was advised of the 
need to submit evidence showing the continuous existence of 
the claimed disability (malaria).  Also, in the RO's 
October 2001 letter, the veteran was advised of the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  The RO then notified 
the veteran of the time limit in which to submit such 
evidence and further provided him with contact information in 
the event he had any questions relevant to his appeal.  The 
March 2002 supplemental statement of the case advised the 
veteran of all of the evidence considered and of the reasons 
and bases for the continued denial.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains 
service medical and personnel records as well as 
certification from official sources that no additional 
service medical records are available.  Also in the claims 
file are records relevant to post-service treatment of the 
veteran.  The Board acknowledges that the veteran has not 
been afforded a VA examination to determine if he has current 
residuals of malaria; however, no such examination is in 
order in this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 159(c)(4).  In this regard, the Board notes that the report 
of the veteran's examination for discharge from service shows 
that he was found to have no residuals of malaria, the post-
service medical evidence of record is also negative for 
residuals of malaria, and the veteran has not alleged that 
any health care provider has determined that he has current 
residuals of malaria.  Therefore, in the Board's opinion, 
there is no reasonable possibility that a VA examination 
would substantiate the veteran's claim.  Accordingly, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals 
only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he was treated for malaria during 
active service and that service connection is warranted on 
that basis.  As a layperson the veteran is competent to 
report having sought medical treatment during service.  As 
the record does not reflect that he possesses a recognized 
degree of medical knowledge, however, he is not competent to 
establish that he currently has malaria or residuals thereof.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The available service medical records, including the report 
of service discharge examination in April 1946, are negative 
for evidence of malaria or residuals thereof.  The post-
service medical evidence of record is also negative for 
malaria or residuals thereof.  Since there is no competent 
evidence of the current presence of this claimed disability, 
the claim must be denied.


ORDER

Entitlement to service connection for malaria is denied.


REMAND

The available post-service medical evidence includes evidence 
of hearing loss that appears to meet the criteria for a 
hearing loss disability, as defined by VA.  See 38 C.F.R. 
§ 3.385 (2002).  The RO has not obtained an opinion as to the 
etiology of the veteran's hearing loss.  As such, and to 
ensure that the duty to assist has been fulfilled, remand for 
an opinion, based on review of a complete and accurate 
historical record, is in order.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the claims 
folder to be reviewed by a physician with 
appropriate expertise to determine the 
etiology of the veteran's bilateral 
hearing loss disability.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current hearing loss 
disability is etiologically related to 
his active military service from December 
1943 to April 1946.  The rationale for 
the opinion must be provided.  

3.  Then, the RO should undertake any 
other development it determines to be 
required and readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss disability.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 







(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



